Citation Nr: 1514477	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim that has been reviewed.  


FINDING OF FACT

A diagnosed bilateral leg disability has not been shown during the course of the appeal.


CONCLUSION OF LAW

The requirements for establishing service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided by an October 2010 letter.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, VA treatment records, and private treatment records.   

The Board notes that a VA medical examination and opinion has not been obtained concerning the Veteran's claimed bilateral leg disabilities.  However, as there is no competent and credible evidence of a leg disability in service and current medical evidence of record fails to show any diagnosed leg disability, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 20014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed a bilateral leg disability due to his work driving a bulldozer in the military or, alternatively, that his back disability has caused him to experience radiating pain.  In an October 2010 statement, he reported that he had an episode of polyneuritis and polyneuropathy from the waist down in the late 1969 and early 1970 for which he was hospitalized.  He said the pains existed for years.

As an initial matter, the Board notes that the Veteran's claim for service connection for a back disability was denied in May 2013 and the Veteran has not filed a notice of disagreement with that decision.  As the Veteran's claimed back disability has not been service-connected, the Veteran cannot establish service connection for his claimed bilateral leg disability as secondary to his non-service-connected back.  38 C.F.R. § 3.310(a) (2014).  

The Veteran's service treatment records are negative for complaints or findings of any leg disability.  A clinical examination performed in connection with the Veteran's separation from service in June 1969 revealed no neurological abnormalities or abnormalities of the lower extremities.  On his separation Report of Medical History, the Veteran denied lameness, arthritis or rheumatism, neuritis, paralysis, and leg cramps.  

A treatment report from March 1987 noted the Veteran complained of low         back pain radiating to both lower extremities after lifting heavy tires a few days previously.  Examination of the lower extremities revealed no motor or sensory deficits.  A June 1999 private treatment report noted the Veteran denied a past history of medical illnesses.  He presented complaining of back pain with lower extremity tingling.  Physical examination revealed strength was intact in the lower extremities and muscle tone was normal throughout.  There was decreased sensation in the right lower extremities.  The diagnosis was probable degenerative lumbar disc disease with associated radiculopathy.  

A review of systems in a VA treatment report from February 2009 noted no musculoskeletal or neurological abnormalities. Motor, sensory, and extremity examinations were normal.  

VA treatment records dated during the course of this claim, filed in September 2010, note a mention of back pain that radiates down both legs during an Agent Orange registration examination in February 2011.  There are no other complaints of leg pain in the outpatient treatment records.  Nor is leg pain or a leg disability noted on the Veteran's Active Problem List.  Moreover, VA treatment records are negative for a diagnosis of any leg disability during the period on appeal, to include any neurological disability.  

While the Veteran has alleged in a December 2011 statement that he suffered leg problems in service while operating a bulldozer, this statement is contradicted by the September 2010 claim and an October 2010 statement in which the Veteran did not report experiencing leg pain until after his separation.  As such, the Board does not find the Veteran's statement that he experienced leg pain in service to be persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Further, to the extent he has alleged that he suffered from polyneuritis or neuropathy within a year of his discharge from service with the problems continuing since that time, the Board finds such assertion is also not persuasive.     In this regard, private treatment records dating from 1987 through 1999 reveal no history of any prior nerve disability in the lower extremities and the Veteran denied any history of illness to a physician in 1999.  Moreover, when first seen for back complaints in 1987, neurological examination revealed no motor or sensory loss.  Moreover, a February 2009 VA treatment report review of systems revealed normal neurological and extremity findings.  Thus, the evidence does not support an assertion of a neurological disability in the lower extremities since 1969.  

In any event, the threshold matter for any claim for service connection is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In this case, during the course of the claim, there has been no diagnosis of bilateral leg disability and only one complaint involving back pain that radiates to his legs.  As noted above, service connection has been denied for the Veteran's claimed back disability, thus, any radiating pain or impairment in the lower extremities associated with his back cannot be service connected on a secondary basis.  Moreover, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In short, in the absence of a current diagnosed bilateral leg disability, service connection cannot be established.  See Brammer, supra.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a bilateral leg disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a bilateral leg disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


